 1   JON FELDHAMMER (SBN 255031)
     jon.feldhammer@bakerbotts.com
 2   BAKER BOTTS L.L.P.
     101 California St.
 3   Suite 3600
     San Francisco, CA 94111
 4   Telephone: +1.415.291.6200
     Fax: +1.415.291.6300
 5
     ATTORNEY FOR REZA RAE POURIAN
 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                  NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN FRANCISCO DIVISION
11

12   REZA RAE POURIAN,                                    Case No.: 3:18-cv-04536-RS
                                                                    FY56
13                     Plaintiff,                         STIPULATION AND ORDER TO
                                                          CONTINUE FURTHER CASE
14          v.                                            MANAGEMENT CONFERENCE
                                                          $602',),('%<7+(&2857
15   UNITED STATES OF AMERICA,
16                     Defendant.
17

18
            Plaintiff Reza Rae Pourian and Defendant the United States of America, through their
19
     respective undersigned counsel of record, stipulate as follows and respectfully request an order
20
     pursuant to this stipulation for a continuance of the case management conference currently set for
21
     November 21, 2019, and of the pretrial motion deadline.
22
            1.      Plaintiff Reza Rae Pourian filed his Complaint in this matter on July 26, 2018, seeking
23
     a refund of $134,529, plus interest, based on an alleged overpayment of federal income tax for tax
24
     year 2011. (Docket No. 1).
25
            2.      The United States timely answered on October 2, 2018, and filed an Amended Answer
26
     on May 30, 2019. (Docket Nos. 16, 29).
27
            3.      The Court conducted an initial case management conference on November 15, 2018.
28

      STIPULATION AND [PROPOSED]
      ORDER No. 3:18-cv-04536-RS
 1   Subsequently, the Court issued its Case Management Scheduling Order which set a Further Case
 2   Management Conference for June 20, 2019, at 10:00 a.m. (Docket No. 25). That date was continued
 3   to August 22, 2019, at 10:00 a.m., per the stipulation of the parties and the Court’s approval. (Docket
 4   Nos. 27, 28). That date was further continued to September 26, 2019, at 10:00 a.m., per the stipulation
 5   of the parties and the Court’s Order. (Docket Nos. 31, 32). In addition to continuing the case
 6   management conference, the Court also allowed the parties more time for non- expert discovery and
 7   continued the date by which pretrial motions must be heard to November 14, 2019. (Docket No. 32).
 8   Per the stipulation of the parties, the Court again approved a continuance of the Further Case
 9   Management Conference to November 21, 2019. (Docket Nos. 33, 34). The Court also continued the
10   date by which pretrial motions must be heard to December 19, 2019. (Docket No. 34)
11           4.       Since the Court’s Order, the parties have been engaged in informal discovery and have
12   been exploring resolution of the matter absent further involvement from the Court. At this time, the
13   parties are close to resolving the case.
14           5.       To allow the parties additional time to pursue resolution discussions, the parties seek
15   to continue the Further Case Management Conference, currently set for November 21, 2019, for sixty
16   days. 7KH)XUWKHU&DVH0DQDJHPHQW&RQIHUHQFHVHWIRU1RYHPEHULVFRQWLQXHGWR-DQXDU\
           DWDP&DVH0DQDJHPHQW6WDWHPHQWGXH-DQXDU\
17          6.     The parties also request that the date for pretrial motions to be heard be continued to
18   February 20, 2020.
19           7.       This is the parties’ fourth stipulation for a continuance of the Further Case
20   Management Conference and third stipulation for a continuance of the pretrial motion deadline.
21

22

23

24

25

26

27

28
      Active 43505690.1.DOCX                             2
      STIPULATION AND [PROPOSED]
      ORDER No. 3:18-cv-04536-RS
 1   Dated: November 14, 2019     BAKER BOTTS L.L.P.
 2

 3                                By: /s/ Jon Feldhammer
                                      Jon Feldhammer (CA SBN 255031)
 4
                                      Attorneys for REZA RAE POURIAN
 5

 6   Dated: November 14, 2019     RICHARD E. ZUCKERMAN
                                  Principal Deputy Assistant Attorney General
 7

 8
                                  By: /s/ Amy Matchison
 9                                    Amy Matchison (CA SBN 217022)
                                      Trial Attorney, Tax Division
10                                    United States Department of Justice

11                                    Attorneys for UNITED STATES OF AMERICA

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Active 43505690.1.DOCX           3
     STIPULATION AND [PROPOSED]
     ORDER No. 3:18-cv-04536-RS
 1          IT IS SO ORDERED.
 2
     Dated: 
 3                                RICHARD SEEBORG
                                  UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Active 43505690.1.DOCX           4
     STIPULATION AND [PROPOSED]
     ORDER No. 3:18-cv-04536-RS
